Citation Nr: 0701865	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a bilateral arm 
disorder.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

At his request, the veteran was scheduled for a 
videoconference hearing before the Board in March 2006.  
However, he did not appear for the hearing.  So his request 
for the hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).

FINDINGS OF FACT

1.  The medical evidence does not show the veteran currently 
has a back condition that is related to any disease or injury 
during service.  

2.  The medical evidence does not show the veteran currently 
has a neck condition that is related to any disease or injury 
during service.  

3.  The medical evidence does not show the veteran currently 
has a bilateral arm condition that is related to any disease 
or injury during service.  

CONCLUSIONS OF LAW

1.  A back condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  A neck condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  A bilateral arm condition was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  No VA or 
private treatment records have been obtained and the veteran 
has not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So, the Board finds that the duty to assist has been 
met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in July 2004 - so not until after sending the veteran 
a VCAA letter in April 2004.  Consequently, there was no 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (even if VCAA notice 
is not issued prior to the initial adjudication of a claim, 
the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  



In this case, the veteran was not provided notice of the type 
of information and evidence necessary to establish a 
downstream disability rating and an effective date if service 
connection is granted.  However, because the Board is denying 
his service connection claims, the rating and effective date 
aspects of the claims are moot.  Accordingly, the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  See 
Mayfield v. Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran alleged in his August 2004 notice of disagreement 
(NOD) that he injured his back during service while assigned 
to a motor pool.  He also said that his back condition had 
worsened during the years since and that therapy and exercise 
had provided no relief.  

This is a fire-related case, meaning at least a portion of 
the veteran's service medical records (SMRs) presumably were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, a military records 
repository.  It is unknown which specific, if any, of his 
service records may have been destroyed.  But many of his 
service medical records, including the report of his military 
separation examination, are of record, although all of these 
documents were damaged to some degree.  Nevertheless, the 
treatment records that are available and readable do not 
mention any complaints, pertinent abnormal clinical findings, 
or diagnosis of any back, neck, or arm condition.  

In these situations where at least a portion of the service 
medical records are not available for consideration, in 
addition to the duties imposed by the VCAA, VA's duty to 
assist is heightened and includes an obligation to search for 
alternative forms of records which might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit-of-the-doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).

Here, the RO requested records from alternate sources, but 
unfortunately no additional records were obtained.  Aside 
from this, the RO provided the veteran specific notice of the 
various types of information and evidence that might aid his 
claims and what the evidence must show to establish service 
connection.  But he did not supply or identify any additional 
relevant records.  Nor has he submitted any medical or other 
evidence showing the presence of any chronic back, neck, or 
arm disorder at any time since his separation from service.  
In the absence of such assistance from him, no further 
development can be conducted, and even the heightened duty 
present in cases, as here, where records were destroyed by 
the fire at NPRC has been met.  See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

Because there is no probative evidence suggesting the veteran 
had a back, neck, or arm condition during service, or that he 
currently has a back, neck, or arm condition, or medical 
evidence linking any current disability involving these areas 
(even assuming he has it) to a relevant disease or injury in 
service, service connection for these claimed disorders must 
be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).



And keep in mind the veteran's claims fail in each of these 
critical respects, so not just solely on the basis of any 
information or evidence that may have been documented in his 
destroyed service medical records.  So while indeed 
unfortunate, the fact that some of his military records are 
not available to be considered is not dispositive of his 
claims.

For these reasons and bases, the claims must be denied 
because the preponderance of the evidence is unfavorable; 
there is not an approximate balance of probative evidence for 
and against the claims, even bearing in mind the heightened 
duty to consider applying the benefit-of-the-doubt doctrine.  
See Russo v. Brown, 9 Vet. App. 46 (1996) (missing service 
medical records do not lower the threshold for an allowance 
of a claim, for example, where the evidence almost but not 
quite reaches the positive-negative balance.  In other words, 
the legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened).  See, too, 38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a back condition is denied.  

Service connection for a neck condition is denied.  

Service connection for a bilateral arm condition is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


